Case 1:18-cv-13459-NLH-KMW Document 59 Filed 01/22/21 Page 1 of 2 PageID: 3030



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

  LAWRENCE L. CRAWFORD and                 No. 18-cv-13459 (NLH) (KMW)

  YAHYA MUQUIT,

             Plaintiffs,                         OPINION AND ORDER

       v.

  CHIEF JUDGE LINARES,

             Defendant.


 APPEARANCES:

 Lawrence L. Crawford
 300839
 Lee Correctional Institution
 990 Wisacky Highway
 P.O. Box 1000
 Bishopville, SC 29010

       Plaintiff Pro se

 Yahya Muquit
 318455
 Leiber Correctional Institution
 P.O. Box 205
 Ridgeville, Sc 29472

       Plaintiff Pro se

 HILLMAN, District Judge

       WHEREAS, the Court dismissed Plaintiff Lawrence Crawford’s

 and Yahya Muquit’s complaint with prejudice and without leave to

 amend pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) on April 29,

 2020, ECF No. 50; and




                                      1
Case 1:18-cv-13459-NLH-KMW Document 59 Filed 01/22/21 Page 2 of 2 PageID: 3031



       WHEREAS, the Court denied Plaintiff Crawford’s motion for

 reconsideration on October 6, 2020, ECF No. 54; and

       WHEREAS, Plaintiff Crawford now files a document entitled

 “motion to expend [sic] the scope and for inclusion; motion to

 challenge the N.J. District Court’s jurisdiction to render void

 its Opinion and Order dated October 6, 2020; Motion to Stay;

 Motion for an extension of time to supplement the jurisdiction

 challenge; motion for leave and motion to motion therefor,” ECF

 No. 55; and

       WHEREAS, the Court has dismissed the complaint with

 prejudice and denied reconsideration of that order.          This matter

 is over; and

       WHEREAS, continued abuse of the judicial process in the

 future may result in sanctions,

       THEREFORE, IT IS on this       22nd      day of January, 2021

       ORDERED that the motion, ECF No. 55, is denied; and it is

 finally

       ORDERED that the Clerk shall send a copy of this Order to

 Plaintiffs by regular mail.

                                          ___s/ Noel L. Hillman ______
 At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                      2
